DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 20 January 2022. Examiner acknowledges amendments to claims 1-2, 9, and 17, and the cancellation of claim 8. Claims 1-7, 9-11 and 17-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-16 directed to the invention of group II and claims 19-20 directed to the invention of group III non-elected without traverse.  Accordingly, claim 12-16 and 19-20 have been cancelled. 
Allowable Subject Matter
Claims 1-7, 9-11, and 17-18 allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 and those dependent therefrom and claim 17 and those dependent therefrom have been amended to overcome the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous office action.
Regarding claim 1, the closest prior art of record is Derrick in view of Shettigar and Crawford, which teaches a blood sample collection system, comprising: a housing (header 19 (Derrick, Figures 1, 4)), the housing comprising: a blood collection port (conical bore 32 (Derrick, Figures 1, 4)); and a baffle chamber (Cylindrical case 39 (Derrick, Figure 4)); a collection needle formed through the housing and into the blood collection port (Needle point 34’ (Derrick, Figures 1, 4)); and a baffle formed within the baffle chamber (Piston 43, Spring 51 (Derrick, Figure 4)), wherein the baffle (flattened disk 422, plurality of springs 428 (Shettigar, Figure 8B)) formed within a baffle chamber counteracts a vacuum within a blood collection tube when pierced by the needle (Shettigar, Col 27, line 68-Col 28, line 5; Since the interior of the evacuated tube is at a negative pressure, blood is drawn from the vein of the patient (Crawford, Paragraph [0040])). However, the combination fails to explicitly disclose a spring disposed within the baffle and biased such that the baffle is in an expanded state. While Derrick teaches that the baffle includes a spring biased to expand the baffle in a fully expanded state (spring 51 (Derrick, Figure 4), wherein the spring being in a state in which it is expanded is considered to read on this limitation), without the benefit of hindsight to modify Derrick in view of Shettigar and Crawford so as to incorporate the limitation of the spring being within the baffle that isn’t explicitly taught by any reference used in the previous office action, the claim is allowable over the prior art.
Regarding claim 17, the closest prior art of record is Derrick in view of Shettigar, Crawford, and Flaherty, which teaches a housing (housing 19 (Derrick, Figures 1, 4)), the housing comprising: a blood collection port (cylindrical bore 32 (Derrick, Figures 1, 4)), the blood collection port to receive a blood collection tube (receptacle 10 (Derrick, Figures 1, 4)) placed in the blood collection port (Figures 1, 4); and a baffle chamber (cylindrical case 39 (Derrick, Figure 4)) fluidically coupled to the blood collection port via a baffle conduit formed into the housing (passages 20, 30 (Derrick, Figures 1, 4)); a needle formed through the housing and into the blood collection port (needle point 34’ (Derrick, Figures 1, 4); and a baffle formed within the baffle chamber (piston 43, spring 51 (Derrick, Figure 4)), wherein the baffle (flattened disk 422, plurality of springs 428 (Shettigar, Figure 8B)) formed within a baffle chamber counteracts a vacuum within a blood collection tube when pierced by the needle (Shettigar, Col 27, line 68-Col 28, line 5; Since the interior of the evacuated tube is at a negative pressure, blood is drawn from the vein of the patient (Crawford, Paragraph [0040])), wherein the blood collection port comprises a thread to receive a complimentary thread formed on a blood collection tube (Flaherty, Paragraph [0039]). However, the combination fails to explicitly disclose a spring disposed within the baffle and biased such that the baffle is in an expanded state. While Derrick teaches that the baffle includes a spring biased to expand the baffle in a fully expanded state (spring 51 (Derrick, Figure 4), wherein the spring being in a state in which it is expanded is considered to read on this limitation), without the benefit of hindsight to modify Derrick in view of Shettigar and Crawford so as to incorporate the limitation of the spring being within the baffle that isn’t explicitly taught by any reference used in the previous office action, the claim is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791